DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.	Regarding claim 1, applicant argues that Kanda in view of Panemangalore does not teach the language “(1) calculate phoneme probabilities of non-repeated portions in an audio signal using an acoustic model by removing repeated portions in the audio signal, (2) acquire a phoneme sequence based on the calculated phoneme probabilities, (3) calculate similarities between the acquired phoneme sequence and each candidate target sequence included in a recognition target list, wherein the recognition target list further includes information associated with usage rankings of each of the candidate target sequences for each corresponding electronic device of the plural electronic devices, (4) determine a recognition result of the audio signal among the candidate target sequences included in the recognition .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 6, 8, 10, 13, 15-16, 18-23, 26-27, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US PG Pub 20130132090) in view of Panemangalore (US PG Pub 20160260430) and further in view of Lim (US PG Pub 20160125878).	As per claims 1, 8 and 21, Kanda discloses a speech recognition apparatus and method comprising:	one or more hardware processors configured to (Kanda; Fig. 1, item 101; p. 0027 - A computer system of the present embodiment is configured by a computer)control a corresponding electronic device of a plurality of devices based on the determined recognition result of the signal.	Panemangalore does teach wherein the recognition target list further includes information associated with usage rankings of each of the candidate target sequences for each control a corresponding electronic device of a plurality of devices based on the determined recognition result of the signal (Panemangalore; Fig. 9, item 935; p. 0122 - Query/input Command Execution, the properly formed target-specific command is submitted to the intended target device and is executed).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus and method of Kanda to include wherein the recognition target list further includes information associated with usage rankings of each of the candidate target sequences for each corresponding electronic device of the plural electronic devices, as taught by Panemangalore, in order to allow for more universal, easy, natural, and vendor-agnostic interface to configure and interface with a variety of network devices (Panemangalore; p. 0008).	Furthermore, Kanda in view of Panemangaiore disclose a calculation of a cost of character deletion (Kanda; p. 0038), Kanda in view of Panemangaiore, however, fails to disclose explicitly removing repeated phonemes. Lim does teach removing repeated phonemes (Lim; p. 0074 - delete a duplicate postposition, such as "at" in a sentence "call at at Hong gil dung home”).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus and method of Kanda and Panemangaiore to include removing repeated phonemes, 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus and method of Kanda and Panemangaiore to include removing repeated phonemes, as taught by Lim, in order to reduce the number of the example data (Lim; p, 0074).	As per claim 21, Kanda discloses a speech recognition method, using one or more hardware processors, comprising: 	calculating probabilities that portions of an audio signal with repeated portions being removed correspond to speech units (Kanda; Fig. 2, items 115; p. 0037 – phoneme confusion matrix creating unit calculates the probabilities that a phoneme will be confused with another phoneme); 	acquiring a phoneme sequence based on the calculated probabilities (Kanda; Fig. 2, item 103; p. 0037 – phoneme confusion matrix contains the acquired phoneme sequence of the user input); 	calculating similarities between the acquired phoneme sequence and each candidate target sequence included in a list of sequences of speech units (Kanda; Fig. 4, item 403; p. 0035 & 0044 – calculate edit distance (similarity) between phoneme expression of word from a word dictionary (target sequence included in a recognition target list) and phoneme expression of 
	As per claim 19, Kanda discloses the electronic device of claim 18, wherein the one or more hardware processors are further configured to translate the recognition result into another language (Kanda; p. 0046 - The phoneme confusion matrix creating unit is not limited to a native language of a user but can switch a phoneme confusion matrix by information of a language which the user can understand), and output the translated result in the voice from the speaker, or in the text format on the display (Kanda; p. 0065 - the retrieval result presenting unit 110 presents information with regard to a retrieval result and a comparison keyword to a user via the display device 111 and the voice outputting device 113).	As per claim 20, Kanda disclose the electronic device of claim 15, upon which claim 20 depends. 	Kanda, however, fails to disclose wherein the one or more hardware processors are further configured to process commands comprising one or more of a power on/off command, a volume control command, a channel change command, and a destination search command in response to the recognition result.	Panemangalore does teach wherein the one or more hardware processors are further 
	As per claim 23, Kanda discloses the method of claim 21, wherein the speech units are phonemes (Kanda; Fig. 2, items 115; p. 0037 – phoneme confusion matrix creating unit calculates the probabilities that a phoneme will be confused with another phoneme).	As per claims 27 and 29, Kanda discloses the apparatus of claims 1 and 8, upon which claims 27 and 29 depend.	Kanda, however, fails to disclose wherein the one or more hardware processors are configured to control one of plural electronic devices by implementing a command, 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus and method of Kanda to include wherein a predefined number of candidate target sequences is included in the recognition target list based on the information associated with usage rankings, as taught by Panemangalore, in order to allow for more universal, easy, natural, and vendor-agnostic interface to configure and interface with a variety of network devices (Panemangalore; p. 0008).	Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in
view of Panemangalore and further in view of Schalkwyk (US PG Pub 20100217596).
	As per claims 2 and 9, Kanda discloses the apparatus and method of claims 1 and 8, upon which claims 2 and 9 depend.
	Kanda, however, fails to disclose wherein the acoustic model is trained using a learning algorithm comprising Connectionist Temporal Classification (CTC). Schalkwyk does teach wherein the acoustic model is trained using a learning algorithm comprising Connectionist Temporal Classification (CTC) (Schalkwyk; p. 0032 - backpropagation technique for training a neural network that includes a CTC layer).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus and method of Kanda to include wherein the acoustic model is trained using a 
	Kanda, however, fails to disclose wherein the sequence acquirer is further configured to acquire the phoneme sequence based on the calculated phoneme probabilities using a best path decoding algorithm or a prefix search decoding algorithm.
	Morris does teach wherein the sequence acquirer is further configured to acquire the phoneme sequence based on the calculated phoneme probabilities using a best path decoding algorithm or a prefix search decoding algorithm. (Morris; p. 0044 - each of the paths through the resulting FST is weighted, such that the most likely decoy word sequences have the best path scores).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kanda to include wherein the sequence acquirer is further configured to acquire the phoneme sequence based on the calculated phoneme probabilities using a best path decoding algorithm or a prefix search decoding algorithm, as taught by Morris, in order to correctly detect false positives in speech recognition wherein the false positive may be phonetically similar to the search query yet not represent the desired query (Morris; p. 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658